               CASE 0:21-cv-00053-WMW-ECW Doc. 49 Filed 02/17/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

                                    CIVIL MOTION HEARING
Minnesota Auto Dealers Association,          )                  COURT MINUTES
                                             )             BEFORE: Wilhelmina M. Wright,
                       Plaintiff,            )                  U.S. District Judge
                                             )
 v.                                          )
                                                  Case No:          21-cv-0053 (WMW/ECW)
                                             )
                                             )    Date:             February 17, 2021
State of Minnesota, et al.,                  )    Courthouse:       Saint Paul
                                             )    Courtroom:        Telephonic Hearing
                       Defendants.           )    Deputy:           Mona Eckroad
                                             )    Court Reporter:   Lori Simpson
                                             )    Time in Court:    11:09 a.m. – 12:26 p.m.
                                             )    Total time:       1 Hour 17 Minutes

APPEARANCES:

Plaintiff:
              Byron E. Starns (appeared by teleconference)
              Joshua Poertner (appeared by teleconference)
              Claire Williams (appeared by teleconference)
              Jeremy P. Greenhouse (appeared by teleconference)

Defendants:
              Peter N. Surdo (appeared by teleconference)
              Leigh K. Currie (appeared by teleconference)
              Oliver J. Larson (appeared by teleconference)

HEARING ON:

Plaintiff’s Motion for Preliminary Injunction [13].
Defendants’ Motion to Dismiss [28].

PROCEEDINGS:

The motions hearing was held via teleconference. The motions were argued and taken under
advisement. Order to follow.
CASE 0:21-cv-00053-WMW-ECW Doc. 49 Filed 02/17/21 Page 2 of 2




                                                       s/Mona Eckroad
                                                       Courtroom Deputy




                              2
